Citation Nr: 0701911	
Decision Date: 01/23/07    Archive Date: 01/31/07

DOCKET NO.  05-15 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Boise, Idaho


THE ISSUE

Entitlement to reimbursement for unauthorized medical 
expenses incurred on April 21, 2004, in connection with 
treatment at Saint Alphonsus Regional Medical Center.  


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran reportedly served on active duty from December 
1964 to December 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a September 2004 determination by the Department 
of Veterans Affairs Medical Center (VAMC) in Boise, Idaho, 
that determined that the veteran was not entitled to payment 
or reimbursement for the cost of private medical expenses 
incurred on April 21, 2004.  The veteran was notified of the 
decision in September 2004.  He filed a notice of 
disagreement in September 2004.  A statement of the case was 
issued in November 2004.  The veteran filed a substantive 
appeal in November 2004.    
 
The Board notes that the veteran was scheduled for a hearing 
before the Board in September 2005.  However, in a September 
2005 statement, the veteran indicated that he never made such 
a request and asked that the hearing be canceled.  

The appeal is REMANDED to the VAMC.  VA will notify the 
appellant if further action is required.


REMAND

Additional development is needed regarding the veteran's 
claim for reimbursement of unauthorized medical expenses 
incurred on April 21, 2004.   

It is not clear from the record whether the veteran has a 
total disability permanent in nature resulting from a 
service-connected disability.  The veteran asserts that he 
has a 100 percent rating based upon the service-connected 
post traumatic stress disorder (PTSD), cancer, and a head 
wound.  A printed record associated with the file indicates 
that the service-connected disabilities consist of PTSD rated 
as 70 percent disabling, genitourinary malignant neoplasm 
rated as 40 percent disabling, tinnitus rated as 10 percent 
disabling, and scars, ear infection, and impaired hearing 
rated as zero percent disabling.  Although a folder from the 
VAMC is available for review, the veteran's claims folder has 
not been provided to the Board.  Therefore, the Board finds 
that the VAMC should obtain the claims folder.  Without the 
claims folder, the Board is unable to review information 
pertinent to this appeal, including whether the veteran has a 
total disability permanent in nature resulting from a 
service-connected disability.  Therefore, to ensure that the 
veteran receives every consideration, the aforementioned 
evidence must be provided.

The Board also finds that the veteran has not been notified 
of the pertinent law and regulations in this matter.  The 
veteran has been supplied with a Statement of the Case, but 
he has not been provided the controlling regulation in this 
matter, which is 38 C.F.R. § 17.120.  The Statement of the 
Case only cited 38 C.F.R. § 17.52.  The Board finds that the 
veteran must be sent notice of the controlling regulations 
and be given an appropriate period of time to respond.  The 
Board notes that 38 C.F.R. § 17.132 provides that when a 
claim for reimbursement of unauthorized medical expenses is 
disallowed, VA is required to notify the claimant of its 
reasons and bases for denial, his or her appellate rights, 
and to furnish all other notifications or statements required 
by Part 19 of Chapter 38.  38 C.F.R. § 17.132.   

The Board also notes that the letter sent in compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA), failed to 
inform the veteran of the information and evidence necessary 
to substantiate the claim.  The November 2004 letter omitted 
any mention of types of evidence that would relate to whether 
the veteran's medical services were rendered for a medical 
emergency and whether VA or other federal facilities were not 
feasibly available.  

VCAA notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  See 38 U.S.C.A. §§ 5103, 5103A, 
5107; 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

The Board finds that on remand, the veteran should be issued 
a supplemental statement of the case, which contains a 
summary of the applicable law and regulations with 
appropriate citations, including 38 C.F.R. § 17.120, and a 
discussion of how such laws and regulations affect the 
determination.  See 38 C.F.R. §§ 17,132, 19.29.  The veteran 
should also be issued appropriate VCAA notice, and be given a 
reasonable period of time to respond prior to readjudication 
of the claim. 

Therefore, this matter is REMANDED to the VAMC for the 
following actions:

1.  The VAMC should take the appropriate 
steps to obtain the veteran's claims file 
from the RO and associate it with the 
record for review by the Board.  

2.  The VAMC should provide the veteran 
with VCAA notice that: (1) informs him 
about the information and evidence not of 
record that is necessary to substantiate 
the claim; (2) informs him about the 
information and evidence that VA will 
seek to provide; (3) informs him about 
the information and evidence the claimant 
is expected to provide; and (4) requests 
or tells him to provide any evidence in 
the claimant's possession that pertains 
to the claim.  The notice letter should 
include notice of the provisions of 
38 U.S.C.A. § 1728 and their implementing 
regulations including 38 C.F.R. §  
17.120.  

3.  The record should then be reviewed by 
a medical doctor at VAMC and an opinion 
obtained as to whether a medical 
emergency existed and whether VA medical 
facilities were feasibly available to 
treat the veteran on April 21, 2004.  The 
distance between the VAMC and Saint 
Alphonsus Regional Medical Center should 
be determined and noted in the claims 
file. 

4.  After completion of the above, VAMC 
should readjudicate the veteran's 
reimbursement claim.  If the claim 
remains denied, the veteran should be 
furnished with an appropriate 
supplemental statement of the case and 
given the opportunity to respond thereto.  
The supplemental statement of the case 
should contain all relevant law and 
regulations not previously provided to 
the veteran, including 38 C.F.R. § 
17.120.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ALAN S.PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



